Bullard, J.

In the case of Toby & Co. vs. Hart et al., (8 Louisiana Reports 523) we held that joint obligors may be sued at the domicil of either, and that such a case formed necessarily an exception to the general rule, inasmuch as the obligee would be without remedy against any of the parties, if the exception of domicil should prevail. In the case now before the court, the plaintiff has a clear and adequate remedy by suit, against either of the parties, and the obligation is not joint, but in solido. Such a case is not enumerated as an exception, by the Code of Practice, and I think we cannot create a new exception not resulting from necessity, and in a case in which to refuse it would amount to an absolute denial of justice. I, therefore, concur with the presiding judge, that the judgment ought to be affirmed.